Exhibit 10.4

 

INTERNATIONAL MONITORING, INC.

6990 S.W. 8th Street, Second Floor

Miami, FL, 33144

 

 

April 10, 2006

 

 

Mr. Sheldon Katz, Vice President

Devcon Security Services Corp.

595 S. Federal Highway

Suite 500

Boca Raton, Florida 33432

 

RE:

Agreement between International Monitoring, Inc. (“Seller”) and Devcon Security
Services Corp. (“Buyer”) dated as of March 2, 2006 (the “Sale Agreement”; all
capitalized terms used herein but not otherwise defined herein should have the
meanings ascribed to such terms in the Agreement).

 

Dear Sheldon:

 

This letter agreement (this “Letter Agreement”), when countersigned by you,
shall memorialize our agreement with respect to the subject matter herein.

 

Pursuant to Section 2.1 of the Sale Agreement, Seller and Buyer hereby agree to
extend the Closing Date to May 17, 2006. Seller and Buyer acknowledge and agree
that Buyer’s right to terminate the Sale Agreement as contemplated by Section
5.1 thereof shall continue until the Closing Date as extended hereby. Seller and
Buyer further acknowledge and  agree  that Seller shall  reimburse Buyer up to
$5000.00 for reasonable out-of-pocket costs incurred by Buyer in connection with
Buyer updating its due diligence review of the Business as a result of the
extension of the Closing Date as agreed to hereby.

 

This Letter Agreement may be executed in two or more counterparts, each of which
shall be deemed an original. If any signature to this Letter Agreement is
delivered by facsimile transmission, such signature shall create a valid binding
obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile signature
were the original thereof.

 

--------------------------------------------------------------------------------


 

If the foregoing accurately reflects our agreement, please execute this Letter
Agreement in the space below and return a copy to Seller by facsimile to (678)
808-1551.

 

 

Sincerely,

 

 

 

INTERNATIONAL MONITORING, INC.

 

 

 

 

 

BY:

 

/s/ Ronald G Farrell

 

 

Name:

Ronald G Farrell

 

Title:

Chief Executive Officer

 

 

 

 

AGREED AND ACCEPTED BY:

 

 

 

DEVCON SECURITY SERVICES CORP.

 

 

 

 

 

By:

/s/ Sheldon Katz

 

 

Name:

Sheldon Katz

 

Title:

Vice President

 

 

2

--------------------------------------------------------------------------------